ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
BAE Systems Land & Armaments L.P.            ) ASBCA Nos. 62703, 62704
                                             )
Under Contract No. W56HZV-05-G-0005          )

APPEARANCES FOR THE APPELLANT:                  David Z. Bodenheimer, Esq.
                                                Andy Liu, Esq.
                                                Haaleh Katouzin, Esq.
                                                 Nichols Liu LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                 Army Chief Trial Attorney
                                                Robert B. Neill, Esq.
                                                MAJ Weston E. Borkenhagen, JA
                                                 Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 28, 2022




                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62703, 62704, Appeals of BAE
Systems Land & Armaments L.P., rendered in conformance with the Board’s Charter.

       Dated: September 29, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2